Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been generated in response to Applicant’s amended claim language filed 27 December 2021.  Claims 1, 3-13, 15-17, 19 & 20 are now pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al (USPG Pub No. 20090018996A1; Hunt hereinafter) in view .

	As for Claim 1, Hunt teaches, A computer-implemented method comprising:
	receiving a request for an insight analysis for a dataset, wherein the dataset includes at least one continuous feature and at least one categorical feature, wherein continuous features are numerical features that represent features that can have any value within a range of values and wherein categorical features are enumerated features that have a category value from a predefined set of categories (see pp. [0510-0511], [0513-0515]; e.g., the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine {i.e. pp. [0121]}, where the dataset includes fact data and dimension data for a plurality of distinct product categories {i.e. considered equivalent to Applicant’s “predefined set of categories”}.  Hunt teaches of utilizing at least a “Unix Infoview delivery process”, for example, where data requests may be submitted {i.e. i.e. considered equivalent to “receiving a request”} and tracked as standard Infoview runs, causing the generation of intermediate files created by reading a number of operational data stores, applying business rules, and formatting the intermediate files to produce output files for building dimension hierarchies, facts, and causal mapping {i.e. pp. [0443-0444]}.  Paragraphs [0510-0511] provide teachings into “attributes of sales targets”, used by Sales Executives/Managers for defining sales targets and facilitating ongoing monitoring and evaluation of sales performance, where attributes can be “Plan Units (Number of units, Quantity)” utilized as non-standard non-enumerated, partially enumerated, and fully enumerated universes {i.e. a store-level listing for a portion of a universe} of input data being processed and controlled to allow for “projected data quality control” {i.e. trend simulation based on basket of product hierarchies}, support projection to a fully enumerated universe with segments/subsegments, and allow for the flexible use of time dimensions {i.e. “weekly data”/”daily data”} for the recreation of specific week ranges in response to quality concerns);
	receiving a selection of a first continuous feature for analysis (see pp. [0510-0511]; e.g., the reference of Hunt teaches of the actions of Sales Executives/Managers in defining sales targets to facilitate ongoing monitoring and evaluation of sales performance, where certain dimensions and measures may be applied to sales planning, such as “plan units” used as non-standard measures governed by a “UEV formula”, for example, reading on Applicant’s claimed limitation, as a “continuous feature” has been applied);
	identifying at least one categorical feature for analysis (see pp. [0513-0515]; e.g., As stated within rationale provided above, Applicant’s teaching of “categorical features”, is taught within the Hunt reference at least within paragraphs [0513-0515], where at least a “sales performance facility” utilizes applied measures, such as “Category Dollar Share”, “Category Unit Share”, and “Total Category Unit Sales, for example, along with non-standard measures).
feature and the continuous feature, wherein the relationship factor indicates a relative prediction quality of how the categorical feature predicts values of the continuous feature”, “determining, based on the determined deviation factors and the determined relationship factors, an insight score, for each identified categorical feature, that combines the deviation factor and the relationship factor for the categorical feature”, and “providing the insight score for at least some of the identified categorical features”.
	The reference of Shivamoggi teaches the limitation of, “determining, for each identified categorical feature, a deviation factor that represents a level of deviation in the dataset between categories of the categorical feature in relation to the continuous feature (see pp. [0034-0035]; e.g., the cited reference of Shivamoggi serves as an enhancement to the teachings of the Hunt reference, and teaches of determining a “separation quantifier”, indicative of a “degree of variance” and considered equivalent to Applicant’s “deviation factor”, for one or more features shared by each cluster generated by a clustering methodology on an accessed dataset {i.e. K-Means, DBSCAN}.  Paragraph [0035] teaches of the utilization of “a predefined coefficient or variance threshold” by a “cluster interpreter” if a determined feature importance of each feature indicates a given variance between each cluster, with clusters being considered representative of one or more categories.  A separation quantifier is determined by a 
	“determining, for each identified categorical feature, a relationship factor that represents a level of informational relationship between the categorical feature and the continuous feature...” (see pp. [0031], [0043-0044]; e.g., As discussed within the cited paragraph [0031], a feature is a piece of data or information used to evaluate and interpret datasets, and acts as an attribute to determine why a particular data point ends up in a particular cluster.  According to at least paragraphs [0043-0044], a cluster feature manager provides a set of “feature importances”, where at least a supervised classification engine uses the “feature importances” to rank features by a determined relative “importance score”, which is a “relative feature importance of each feature of at least a first cluster”, thus, establishing a “level of informational relationship” between one or more of a plurality of features by determining the “degree in variance” {i.e. equivalent to Applicant’s “relationship factor” indicative of an informational relationship} in feature values across clusters, and identifying features that are best at discriminating between the clusters.  Utilization of at least a “classification algorithm” predicts cluster assignments for one or more of a plurality of data points based on their corresponding relative prediction quality”, where “feature importances” can be used to influence how a cluster should be assigned in relation to continuous features {i.e. rank features using numerical values}.  For further elaboration, at least paragraph [0041] teaches how a “supervised classification engine” then uses the feature importances to rank features by importance score, influencing assignments to particular clusters.  Paragraph [0049] provides an example into the use of at least a “feature importance engine” which determines relative feature importances of features, with each feature having a respective “separation quantifier” for allowing a “cluster interpreter” to determine whether a feature can be “...more than twice as important to cluster 350(1) as feature 355(2) is to cluster 350(2”, for example, considered equivalent to exemplifying a level of informational relationship between features and clusters while using categorical and continuous features for the execution of assignment and ranking functionalities);
	“determining, based on the determined deviation factors and the determined relationship factors, an insight score, for each identified categorical feature, that combines the deviation factor and the relationship factor for the categorical feature” (see pp. [0046], [0057-0059]; e.g., the reference of Shivamoggi teaches of determining at least a “separation value” {i.e. insight score} between a determined base values and one or more centroid values for a selected feature in other/remaining clusters, where “the bigger the separation value, the better the selected feature is at distinguishing the selected cluster from the other/remaining clusters, as the process repeats to determine relative feature importances because inter-cluster separations can be different when seen from different features.  According to at least paragraph [0046], the separation 
	“providing the insight score for at least some of the identified categorical features” (see Fig. 3; see pp. [0044]; e.g., the primary reference teaches of utilizing a supervised classification engine using feature importances {i.e. importance scores} to rank features, further in collaboration with at least a “separation value”, considered equivalent to Applicant’s “insight score”, which is used to further distinguish a selected cluster and other/remaining clusters is each feature based on at least a degree of variance).
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because clustering does not provide a reliable method to define the basis on which clusters are formed, nor determine why certain data items end up in a certain cluster verses another cluster without requiring laborious, computer-resource intensive data processing. (Shivamoggi; [0004])
wherein the relationship factor indicates a relative prediction quality of how the categorical feature predicts values of the continuous feature”.
	The reference of Verma recites the amended limitation of, “...wherein the relationship factor indicates a relative prediction quality of how the categorical feature predicts values of the continuous feature” (see pp. [0056], [0081-0085]; e.g., the reference of Verma serves as an enhancement to the combined teachings of Hunt and Shivamoggi, and further expounds on Applicant’s “relationship factor” which “...indicates a relative prediction quality” by providing at least one or more calculated “centrality scores” that indicate a “strength of connections between nodes” of one or more network models.  The “nodes” of Verma represent users who have been classified as “outliers” exhibiting behaviors similar to outliers, or “non-outliers”, stemming from a “set of classifications” {i.e. Applicant’s “predefined set of categories”} produced by at least an “attribute prediction module” that evaluates the network model against one or more attribute prediction rules.  A “link prediction module” determines influencers within the network by producing a set of “link metrics” that indicate a strength of connections between the nodes, thus, producing metrics equivalent to Applicant’s “relationship factor”.  As stated within Page 2 of Applicant’s response citing paragraphs [0027] & [0068] of Applicant’s disclosure, the relationship factor “...can indicate how good a categorical feature 114 is (e.g., on average) at predicting values of the continuous feature 112” and “...suggest that a strong relationship exists between the categorical feature and the continuous feature...”, and, in the same fashion, Verma’s “link prediction outliers/ legitimate neighbors for each node} by calculating the set of “centrality scores” indicative of strength of connection between nodes, as discussed within the cited paragraphs [0084-0085].  Earlier text of paragraphs [0061-0062] provide an example in which features and values are evaluated using a graph-centric approach {i.e. 22 features: 21 numerical, 1 categorical} for the construction of one or more graphs which explore interactions among a group of customers by evaluating their holistic behavior and identify important features from a set of features).
	The combined references of Hunt, Shivamoggi and Verma are considered analogous art for being within the same field of endeavor, which is analyzing data, such as identifying outlier network activity, and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of a metric for differentiating outliers and non-outliers using strength of connections between features/calculated metrics relating to user network activity, as taught by Verma, with the methods of  Shivamoggi and Hunt, because systems implementing simple threshold detection schemes are always behind the curve with respect to new and emerging outlier network activities, which may go undetected by those systems for a prolonged period of time, and may fail to meet regulatory expectations and identify and report spurious behaviors in a timely manner. (Verma; [0003])

	

	Hunt does not recite the limitation of, “ranking categorical features by insight score; and providing ranked insight scores”.
	Shivamoggi teaches, “ranking categorical features by insight score; and providing ranked insight scores” (see Fig. 3; see pp. [0044]; e.g., the primary reference teaches of utilizing a supervised classification engine using feature importances {i.e. importance scores} to rank features, further in collaboration with at least a “separation value”, considered equivalent to Applicant’s “insight score”, which is used to further distinguish a selected cluster and other/remaining clusters is each feature based on at least a degree of variance).
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because clustering does not provide a reliable method to define the basis on which clusters are formed, nor determine why certain data items end up in a certain cluster verses another cluster without requiring laborious, computer-resource intensive data processing. (Shivamoggi; [0004])


	As for Claim 4, Hunt teaches, wherein identifying the at least one categorical feature comprises receiving a selection of a subset of the categorical features within the dataset (see pp. [0513-0515]; e.g., As stated within rationale provided above, Applicant’s teaching of “categorical features”, is taught within the Hunt reference at least within paragraphs [0513-0515], where at least a “sales performance facility” utilizes applied measures, such as “Category Dollar Share”, “Category Unit Share”, and “Total Category Unit Sales, for example).

	As for Claim 5, Hunt teaches, wherein identifying the at least one categorical feature comprises identifying all categorical features within the dataset (see pp. [0513-0515]; e.g., As stated within rationale provided above, Applicant’s teaching of “categorical features”, is taught within the Hunt reference at least within paragraphs [0513-0515], where at least a “sales performance facility” utilizes applied measures, such as “Category Dollar Share”, “Category Unit Share”, and “Total Category Unit Sales, for example).

	As for Claim 6, the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine.
	Hunt does not recite the limitation of, “wherein determining the insight score for a given categorical feature comprises multiplying the deviation factor for the categorical feature by the relationship factor for the categorical feature”.

	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because clustering does not provide a reliable method to define the basis on which 

	As for Claim 7, the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine.
	Hunt does not recite the limitation of, “wherein a higher insight score for a categorical feature represents a higher level of insight in relation to the continuous feature”.
	Shivamoggi teaches, “wherein a higher insight score for a categorical feature represents a higher level of insight in relation to the continuous feature” (see pp. [0057-0059]; e.g., the reference of Shivamoggi teaches of determining at least a “separation value” {i.e. insight score} between a determined base values and one or more centroid values for a selected feature in other/remaining clusters, where “the bigger the separation value, the better the selected feature is at distinguishing the selected cluster from the other/remaining clusters, as the process repeats to determine relative feature importances because inter-cluster separations can be different when seen from different features.  Paragraph [0061] states, “to interpret what different clusters mean, the foregoing processes focus on features that drive the formation of clusters, identify the most important features that distinguish the clusters from each other, and provide an automated approach to interpreting the clusters by computing the spread in feature 
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because determining why certain computing devices end up in a given cluster versus another cluster is crucial to taking time sensitive security action. (Shivamoggi; [0027])

	As for Claim 8, the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine.
	Hunt does not recite the limitation of, “wherein the deviation factor for a categorical feature is based on category contributions of categories of the categorical feature to an aggregated continuous feature value”.
	Shivamoggi teaches, “wherein the deviation factor for a categorical feature is based on category contributions of categories of the categorical feature to an aggregated continuous feature value” (see pp. [0034-0035]; e.g., the cited reference of Shivamoggi teaches of determining a “separation quantifier” indicative of a “degree of variance” for one or more features shared by each cluster generated by a clustering methodology on an accessed dataset {i.e. K-Means, DBSCAN}.  Paragraph [0035] 
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because clustering does not provide a reliable method to define the basis on which clusters are formed, nor determine why certain data items end up in a certain cluster verses another cluster without requiring laborious, computer-resource intensive data processing. (Shivamoggi; [0004])

	As for Claim 9, the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine.
	Hunt does not recite the limitation of, “wherein the deviation factor for a categorical feature represents how much a category of the categorical feature with a largest category contribution deviates from the average of all category contributions for the categorical feature”.

	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because determining why certain computing devices end up in a given cluster versus another cluster is crucial to taking time sensitive security action. (Shivamoggi; [0027])

	As for Claim 10, the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine.

	Shivamoggi teaches, “wherein the relationship factor for a categorical feature is based on variance factors for categories of the categorical feature” (see pp. [0034], [0038]; e.g., the primary reference teaches of at least a “separation quantifier engine” which determines a separation quantifier {i.e. relationship factor} that indicates a “degree of variance” for features shared by each cluster {i.e. category} generated by a clustering methodology.  The separation quantifier engine, along with an unsupervised clustering engine, ”...determines the separation quantifier by calculating a standard deviation of remaining cluster centroids”, where the standard deviation is considered equivalent to Applicant’s “variance factors”).
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because determining why certain computing devices end up in a given cluster versus another cluster is crucial to taking time sensitive security action. (Shivamoggi; [0027])


	Hunt does not recite the limitation of, “wherein the relationship factor for a categorical feature is based on sum of square residuals and sum of square totals for categories of the categorical feature”.
	Shivamoggi teaches, “wherein the relationship factor for a categorical feature is based on sum of square residuals and sum of square totals for categories of the categorical feature” (see pp. [0058]; e.g., the reference of Shivamoggi states a process which, “...determines the separation between the base value and the corresponding centroid values for the selected feature in the other/remaining clusters (e.g., by computing the sum of squares of the distance in the selected feature between the selected cluster and the other/remaining clusters, and taking the square root and dividing the result by the (total) number of clusters -1)”, reading on Applicant’s claimed limitation).
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because clustering does not provide a reliable method to define the basis on which clusters are formed, nor determine why certain data items end up in a certain cluster 

	As for Claim 12, the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine.
	Hunt does not recite the limitation of, “wherein the relationship factor for a categorical feature is based on the cardinality of the categorical feature”.
	Shivamoggi teaches, “wherein the relationship factor for a categorical feature is based on the cardinality of the categorical feature” (see pp. [0044], [0058]; e.g. the reference of Shivamoggi teaches of using feature importances to rank features by importance score to systemically enumerate the underlying reasons why certain observations are assigned to particular clusters using the variance of the clusters).
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because clustering does not provide a reliable method to define the basis on which clusters are formed, nor determine why certain data items end up in a certain cluster verses another cluster without requiring laborious, computer-resource intensive data processing. (Shivamoggi; [0004])

Claims 13, 15 & 16 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 3 & 4, respectively.  Accordingly, Claims 13, 15 & 16 are rejected for substantially the same reasons as presented above for Claims 1, 3 & 4 and based on the references’ disclosure of the necessary supporting hardware and software (Shivamoggi; see pp. [0066-0071]; e.g., method for implementation integrating hardware and software components).


Claims 17, 19 & 20 amount to a computer program product encoded on a non-transitory storage medium comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 3 & 4, respectively.  Accordingly, Claims 17, 19 & 20 are rejected for substantially the same reasons as presented above for Claims 1, 3 & 4 and based on the references’ disclosure of the necessary supporting hardware and software (Shivamoggi; see pp. [0066-0071]; e.g., method for implementation integrating hardware and software components).



Response to Arguments
Applicant's arguments and amendments, with respect to the rejection(s) of now pending Claims 1, 3-13, 15-17, 19 & 20 have been fully considered and are persuasive in-part, with updated rationale provided below.  


With respect to Applicant’s argument that:
	“Applicant notes that the primary reference Hunt is generally directed to a “cross-category view of a dataset using an analytic platform.” Hunt, Title. Applicant submits that neither Hunt, nor any of the other cited references, have been shown to teach or suggest at least these newly-added elements of claim 1. Regarding the previously recited claim 1 language of “receiving a request for an insight analysis for a dataset, wherein the dataset includes at least one continuous feature and at least one categorical feature ... wherein categorical features are enumerated features that can have a value from a predefined set of values,” the Office Action alleges that “applied measures” in in Hunt paragraphs [0513]-[0515], such as “‘Category Dollar Share’, ‘Category Unit Share’, and ‘Total Category Unit Sales’”, teach this feature. Applicant respectfully submits that these applied measures in Hunt are numerical features that have numerical values; none of those measures are or represent “categorical features [that] are enumerated features that have a category value from a predefined set of categories,” as recited by amended claim 1.”

Examiner is not persuaded, and maintains that the primary Hunt reference reads on Applicant’s limitation.  As stated within the previous communication, paragraphs [0510-0511] discuss a plurality of features used to classify/categorize data being analyzed and processed, with categories such as “attributes of sales targets” being used by Sales Executives/Managers for defining sales targets and facilitating ongoing monitoring and evaluation of sales performance.  Features/attributes can be “Plan Units (Number of units, Quantity)” utilized as non-standard measures governed by at least a “UEV formula”.  In view of Applicant’s disclosure, specifically at paragraph [0025] which further clarifies Applicant’s “category values...in a predefined enumeration of values”, Examiner directs Applicant to at least paragraphs [0216-0222] & [0231-0234], which discuss non-enumerated, partially enumerated, and fully enumerated universes {i.e. a store-level listing for a portion of a universe} of input data being processed and controlled to allow for “projected data quality control” {i.e. trend simulation based on enumerated universe with segments/subsegments, and allow for the flexible use of time dimensions {i.e. “weekly data”/”daily data”} for the recreation of specific week ranges in response to quality concerns. 


With respect to Applicant’s argument that:
	“Furthermore, regarding the previously recited claim 1 language of determining, for each identified categorical feature, a relationship factor that represents a level of informational relationship between the categorical and continuous feature,” the Office Action admits that Hunt fails to teach or suggest this element, and instead alleges that Shivamoggi paragraph [0049] teaches this feature. Paragraph [0049] of Shivamoggi recites a “feature importance engine” that “determines relative feature importances of features” to a particular cluster. In Shivamoggi, “[a] cluster is a collection of data items which are similar between them and dissimilar to data items in other clusters.” Shivamoggi paragraph [0003].

	Applicant respectfully submits that a feature importance of a feature to a cluster of similar features, as taught by Shivamoggi, does not teach “a relationship factor that represents a level of informational relationship between the categorical feature and the continuous feature, wherein the relationship factor indicates a relative prediction quality of how the categorical feature predicts values of the continuous feature,” as recited by amended claim 1. Rather, Shivamoggi does not distinguish at all between continuous features and categorical features, let alone teach a categorical feature predicting values of a continuous feature, where “continuous features are numerical features that represent features that can have any value within a range of values” and “categorical features are enumerated features that can have a category value from a predefined set of categories,” as recited by amended claim 1.”

Examiner is not persuaded, and maintains that the secondary Shivamoggi reference serves as an enhancement to the primary Hunt reference, and continues to read on the “determining...a relationship factor...” step.  As stated within this communication above, and briefly stated herein, paragraphs [0043-0044] teach of a “cluster feature manager” which provides a set of “feature importances”, where at least a supervised classification engine uses the “feature importances” to rank features by a determined relative “importance score”, which is a “relative feature importance of each feature of at least a first cluster”, thus, establishing a “level of informational relationship” degree in variance” {i.e. equivalent to Applicant’s “relationship factor” indicative of an informational relationship} in feature values across clusters, and identifying features that are best at discriminating between the clusters.  Utilization of at least a “classification algorithm” predicts cluster assignments for one or more of a plurality of data points based on their corresponding features, providing Applicant’s “relative prediction quality”, where “feature importances” can be used to influence how a cluster should be assigned in relation to continuous features {i.e. rank features using numerical values}.  For further elaboration, at least paragraph [0041] teaches how a “supervised classification engine” then uses the feature importances to rank features by importance score, influencing assignments to particular clusters.  Additionally, the newly cited Verma et al reference, as discussed within the updated rational provided above, is utilized to address Applicant’s amended claim language, which further expounds on the “relationship factor”.


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Mishra et al (US Patent No. 11,017,321B1) teaches machine learning systems for automated event analysis and categorization, equipment status and maintenance action recommendation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								1/12/2022